United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2970
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Arkansas.
Scott Brocail,                            *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: January 15, 2010
                                 Filed: January 25, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       In this appeal following revocation of his supervised release, Scott Brocail
challenges the district court’s1 revocation sentence, arguing that it is unreasonable and
does not reflect proper consideration of the sentencing factors listed in 18 U.S.C.
§ 3553(a). Upon careful review, we conclude that the revocation sentence is not
unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (per curiam) (standard
of review). The sentence is within the statutory limits of 18 U.S.C. § 3583(e) and the
range recommended by the Sentencing Guidelines, see United States v. Perkins, 526

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
F.3d 1107, 1110 (revocation sentence within Guidelines range is accorded
presumption of substantive reasonableness on appeal), and the record reflects that the
district court considered and applied appropriate section 3553(a) factors, see id.
(district court need not make specific findings on § 3553(a) factors).

      Accordingly, we affirm, and we grant counsel leave to withdraw.
                     ______________________________




                                         -2-